DETAILED ACTION
Claim Rejections - 35 USC § 112
Rejections set forth previously are withdrawn.

Claim Objections
Claim 44 recites that the reactive resin “is capable of polymerizing into…a multi-modal distribution”.  Claim 1 heats and polymerizes the reactive resin, so rather than reciting a capability of polymerizing into a multi-modal distribution, the claim should simply polymerize into a multi-modal distribution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutch (US 3,832,427) in view of Ishida (US 5,294,461).
As to claim 1, Mutch teaches a method of making a fiber-containing thermoplastic prepreg (2:1; 6:40-48). 
Mutch teaches providing continuously a plurality of fibers arranged into a continuous (6:65-7:8) woven or non-woven mat (6:40-48; 3:65-66). 
Mutch teaches applying a reactive resin composition dispensed from a sheet die (Fig. 1, item 1) onto the continuous (6:66-67) woven or non-woven mat (6:40-48; 3:65-66) to make a mixture of the continuous woven or non-woven mat and the reactive resin composition (6:48-48).  The Mutch reactive resin is applied continuously between cleaning cycles.
Mutch teaches the reactive resin composition can be selected from a group including caprolactam (12:3) interpreted to be a monomer capable of polymerizing into a polymerized resin matrix (12:24), and the reactive resin composition includes a polymerization agent that is found exclusively in the reactive resin composition (12:4-8).  
Mutch teaches continuously forming a fiber-containing thermoplastic (2:1) prepreg (6:40-50; Example 1) and in a separate embodiment, providing a heated tunnel to polymerize a resin composition (12:17-19).  
Mutch is silent to glass fibers and cutting.  
Ishida continuously applies a reactive composition to continuous glass mats (Fig. 2, item 28; 5:16) and heats continuously to a polymerization temperature (4:21-26), which would inherently continuously form a fiber-resin amalgam comprising the reinforcement and polymerized matrix.  Ishida teaches a Nylon-6 (7:12) polymer, also known as polyamide-6.  Ishida inherently forms the thermoplastic prepreg continuously and cuts segments (Fig. 2, items 23, 22).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate these features from Ishida into Mutch because (a) Mutch teaches/suggests fibers and Ishida provides a known or interchangeable substitute fiber reinforcement within the suggestion of Mutch, and (b) Ishida’s cutting would be desirable improvements that would provide cut sheets as taught/suggested by Mutch (2:11).
As to claim 6, 10, and 11, Mutch teaches forming nylon from caprolactam (12:4) and additional components (12:5 and 12:8-9) interpreted to be a polymerization catalyst.  Mutch does not teach the specific polyamide number.  However, Ishida teaches a similar process for making a fiber-containing thermoplastic prepreg comprising continuously providing a plurality of glass fibers (5:63) and a reactive composition formed from an inherently monomeric E-caprolactam (5:56) and an initiator/catalyst (7:31-33) found exclusively in the reactive in the reactive composition.  Ishida continuously applies the reactive composition to the continuous glass mats (Fig. 2, item 28; 5:16) and heats continuously to a polymerization temperature (4:21-26), to form Nylon-6 (7:12), also known as polyamide-6.  It would have been prima facie obvious to incorporate these features into Mutch for the same reasons set forth above.
As to claim 14, Mutch teaches a die that meets the claimed sheet die and dispensing the melted resin (12:15).  The melting at 100C taught by Mutch (12:12) is interpreted to be below the polymerization temperature.  Mutch also teaches dispensing onto a continuous woven mat (6:40-67). The Mutch reactive resin is applied continuously between cleaning cycles.  Ishida teaches the glass fiber as set forth in the rejection of claim 1.  

Claims 18, 22, 27, 29, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutch (US 3,832,427) in view of Ishida (US 5,294,461) and Ballwin (US 3,451,963).
As to claims 18, 22, 42, and 43, Mutch teaches a method of making a fiber-containing thermoplastic prepreg (2:1; 6:40-48). 
Mutch teaches providing continuously a plurality of fibers arranged into a continuous (6:65-7:8) woven or non-woven mat (6:40-48; 3:65-66). 
Mutch teaches applying a reactive resin composition dispensed from a sheet die (Fig. 1, item 1) onto the continuous (6:66-67) woven or non-woven mat (6:40-48; 3:65-66) to make a mixture of the continuous woven or non-woven mat and the reactive resin composition (6:48-48). The Mutch reactive resin is applied continuously between cleaning cycles.
Mutch teaches the reactive resin composition can be selected from one that comprises monomers or oligomers (12:3) capable of polymerizing into a polymerized resin matrix (12:24), and the reactive resin composition includes a polymerization agent that is found exclusively in the reactive resin composition (12:4-8).  
Mutch teaches continuously forming a fiber-containing thermoplastic (2:1) prepreg (6:40-50; Example 1) and in a separate embodiment, providing a heated tunnel to polymerize a resin composition (12:17-19).  
Mutch is silent to (a) lactam salt polymerization agent (as further defined in instant claims 42 and 43) and (b) cutting (and glass fibers in instant claim 22).
Regarding (a), (lactam salt polymerization agent), Ballwin teaches a similar process in which a polyamide polymerization process is performed using polymerization agents contained exclusively in a reactive resin mixture.  Ballwin teaches mixing a molten monomeric (4:72) reactive resin composition including epsilon-caprolactam (2:64) and a metal lactam (3:10) such as sodium caprolactam (3:21-22) which is a lactam salt polymerization agent that also meets instant claims 42 and 43).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the sodium caprolactam into the Mutch process as an interchangeable/substitutable catalyst for the catalyst materials already disclosed by Mutch.  The prior art (of Mutch) contained a process which differed from the claimed process by the use of a different catalyst for catalyzing epsilon caprolactam polymerization.  However, the substituted lactam salt polymerization agent is known from Ballwin also for the purpose of catalyzing epsilon caprolactam polymerization.  One of ordinary skill in the art could have substituted one for the other with the predictable result that they would each catalyze epsilon caprolactam.
Regarding (b), the cutting and glass fibers, Ishida provides a similar process where a reactive composition is continuously applied to continuous glass mats (Fig. 2, item 28; 5:16) and heats continuously to a polymerization temperature (4:21-26).  Ishida teaches a Nylon-6 (7:12) polymer, also known as polyamide-6.  Ishida inherently forms the thermoplastic prepreg continuously and cuts segments (Fig. 2, items 23, 22).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the cutting from Ishida into Mutch because Ishida’s cutting would be desirable improvements that would provide cut sheets as taught/suggested by Mutch (2:11).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the glass fibers from Ishida into Mutch as an obvious interchangeable substitute for the Mutch fibers.
As to claim 29, Mutch teaches a die that meets the claimed sheet die and dispensing the melted resin (12:15).  The melting at 100C taught by Mutch (12:12) is interpreted to be below the polymerization temperature.  Mutch also teaches dispensing onto a continuous woven mat (6:40-67).  The Mutch reactive resin is applied continuously between cleaning cycles.  Ishida teaches the glass fiber as set forth in the rejection of claim 1.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mutch (US 3,832,427) in view of Tripathy (Macromolecules, Vol. 38 (2005), pp. 709-715) , Ishida (US 5,294,461) and Ballwin (US 3,451,963), and further in view of Cochran (US 5,116,216).  Mutch, Tripathy, Ishida, and Ballwin teach the subject matter of claim 18 above under 35 U.S.C. 103.
As to claims 20 and 21, Mutch is silent to the additional steps recited in claims 20 and 21.  
However, Cochran teaches a process where thermoplastic prepregs, which may contain polyamides (6:60-64) similar to those that would result from the modified Mutch process, are stacked to be adjacent to one another and placed or applied to a mold (Fig. 3, item 71), heated to at least partially melt the thermoplastic matrix (6:11-12), and pressed to inherently bond the prepregs to one another (claim 1, step c.).  This constitutes a step of integrating one layer with another.  Since Cochran teaches a thermoplastic matrix, it is necessarily a polymerized resin matrix.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the Cochran forming process into the modified Mutch process motivated by the desire to provide a final shape to the flat material resulting from the Mutch process. 

Allowable Subject Matter
Claims 12 and 13 (of the May 31, 2022 claim set) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 44 (of the May 31, 2022 claim set) should be amended to recite an actual step rather than a capability, but will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims contain allowable subject matter because they recite particular combinations of caprolactam (claim 1) and other resins (claims 12 and 13), or a resin that has a multi-modal melting temperature (claim 44), which are features not disclosed by the prior art in combination with the other features of claim 1.


Response to Arguments
Applicant’s May 31, 2022 arguments with respect to the pending claims have been fully considered, but are not persuasive.  The arguments state that the primary reference Mutch describes the viscosity of its reactive compositions as 1-20 Poise, which converts to 100-2000 cP, and there is no suggestion to adjust the viscosity lower than this.  Applicant further argues that Mutch applies this already extensively polymerized viscous resin, and in contrast Applicant’s reactive is “not yet polymerized and is monomeric form” at the time of resin application.  Applicant further argues that the claimed caprolactam at 4-8 cP are well outside Mutch’s extensively polymerized viscous reactive resin.
These arguments no longer appear to be commensurate with the scope of the claim. The limitation regarding the 4-8 cP viscosity was deleted from the claim in the April 25, 2022 response, and the absence of the limitation in the May 31, 2022 supplemental response confirms that the 4-8 cP is no longer a claimed feature.
Even assuming that Applicant meant to incorporate the 4-8 cP viscosity in the claim, this feature requires one to look to Applicant’s specification to understand the limitation.  It does not appear to be the case that Applicant’s invention simply incorporates a liquid monomer at 4-8 cP and that the liquid monomer remains in that form until it is polymerized.  Instead, resins such as CBT (instant claim 12) are typically solids at room temperature and are heated to 120 C to melt ([0029] of the instant specification).  However, this also appears to be the temperature at which the monomers and oligomers start to polymerize ([0036] of the instant specification).  Therefore, even if a particular component started the process at 4-8 cP, the temperature necessary to melt the monomeric component would also begin to polymerize it, and thereby change its viscosity.  Even in the previous version of the claim that included the viscosity, the viscosity was stated as part of the step of “applying” the reactive resin to the fiber mat.  Is it accurate to recite the monomeric state of the resin and a monomer viscosity range when the conditions necessary to melt the monomer would already begin to polymerize the resin?   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742